Appeal by employer and its insurance carrier from a decision and order discharging the Special Fund for Reopened Cases from liability, and also from the award of compensation made against appellants. The chief issue on appeal is whether the employer furnished medical treatment such as to constitute an advance payment of compensation within three years prior to September 5, 1946, which was the date of claimant’s application to reopen. Unquestionably some treatment was given during the three-year period by a physician originally selected by the employer. It does not appear that the physician was ever discharged by the employer or that he ever rendered a bill to the claimant. Under the circumstances we cannot say that there is no evidence to support the finding of the board on this issue. The award was proper in form and correctly made under the provisions of subdivision 4-a of section 15 of the Workmen’s Compensation Law (Matter of Eppenstein v. Adams & Co., 224 App. Div. 332, affd. 250 N. Y. 562). Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Santry and Bergan, JJ.